Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

TWENTY THOUSAND NINE HUNDRED)
DOLLARS ($20,900.00) IN UNITED STATES)
CURRENCY,)
		   No. 08-03-00309-CV

)
			Appellant,)
			Appeal from

)
v.)
		     168th District Court

)
THE STATE OF TEXAS,)
		of El Paso County, Texas

)
			Appellee.)
		       (TC# 2002-1457)


MEMORANDUM OPINION


	Pending before the Court is a motion to dismiss the appeal filed by Appellant.  Tex.R.App.P.
42.1 states that:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.

		(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:

			(A) render judgment effectuating the parties' agreements;

			(B) set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance with the agreements; or

			(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	By their motion, Appellants voluntarily request dismissal of the appeal because the parties
no longer desire to appeal.  The motion to dismiss is granted.  Pursuant to Rule 42.1(d), the costs are
taxed against Appellants.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will
tax costs against the appellant).


October 23, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.